           Case 2:17-cv-01212-SAB Document 151 Filed 07/13/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9 COSTCO WHOLESALE
10 CORPORATION, a Washington                      NO. 2:17-cv-01212-SAB
11 corporation,
12                Plaintiff,                      ORDER SETTING
13                v.                              TELEPHONIC STATUS
14 ARROWOOD INDEMNITY                             CONFERENCE
15 COMPANY, a North Carolina company,
16                Defendant.
17
18        The Court has received and is reviewing Defendant’s Second Motion for
19 Summary Judgment, ECF No. 144, and Plaintiff’s Motion for Order to Show
20 Cause Why Court Should Allow Arrowood’s Second Motion for Summary
21 Judgment, ECF No. 149. In order to aid the Court’s consideration of the motions,
22 the Court sets a telephonic status conference. Parties should be prepared to discuss
23 the procedural postures of these motions. The parties need not be prepared to
24 discuss the motions’ substance.
25 //
26 //
27 //
28 //

     ORDER SETTING TELEPHONIC STATUS CONFERENCE * 1
          Case 2:17-cv-01212-SAB Document 151 Filed 07/13/20 Page 2 of 2



1        Accordingly, IT IS ORDERED:
2        1. A telephonic status conference is set for July 28, 2020 at 10:30 a.m.
3 Parties shall join the conference by dialing the Court’s conference line at 1-888-
4 204-5984, access code 6790153.
5        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
6 this Order and to provide copies to counsel.
7        DATED this 13th day of July 2020.
8
9
10
                                                  Stanley A. Bastian
11
                                             United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER SETTING TELEPHONIC STATUS CONFERENCE * 2
